Fourth Court of Appeals
                              San Antonio, Texas
                                    January 23, 2015

                                 No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                          Mentally Ill Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-2140
                    Honorable Polly Jackson Spencer, Judge Presiding

                                    ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on January 23, 2015.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court